
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.44


SCHEDULE OF NON-EMPLOYEE DIRECTORS' ANNUAL COMPENSATION

EFJ, INC. BOARD OF DIRECTORS
2005

Annual Retainer   $24,000 per annum
Board Meeting Fees
 
$1,500 per board meeting
Audit Committee Meeting
 
$1,250 per audit committee meeting
Non-Audit Committee Meeting
 
$1,000 per non-audit committee meeting
Committee Chair Fee
 
$500 per meeting
Telephone Board Meeting
 
No expense
Stock Options
 
Each current director receives an option to purchase 10,000 shares of EFJ stock
annually on the day after the Annual Meeting of Shareholders at the market value
of the stock on that date, pursuant to the 1996 Stock Incentive Plan. Option
terms would be same as for current employees—vesting one-fifth of the grant each
year.
1999 Non-Employee Director Stock Purchase Plan
 
Each Eligible Non-Employee Director may elect to receive EFJ, Inc. common stock
in lieu of cash board compensation, under the 1999 Non-Employee Director Stock
Purchase Plan. The amount of common stock is determined upon the means the
average of the closing price of a share of Common Stock during the last 10
trading days preceding the last business day of the Quarter.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.44

